Citation Nr: 0813933	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,759.67, to include 
whether the debt was properly created.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from June 1977 to 
July 1980 and from November 1980 to December 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO), which denied the veteran's request for waiver 
for recovery of an overpayment of compensation benefits in 
the amount of $3,759.67.  

In March 2008, the veteran testified during a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The debt at issue was created because the veteran was paid 
additional compensation benefits for a spouse for the period 
between February 1, 1998 and December 1, 2004; but was in 
fact, divorced in January 1998 and remarried in March 1998.  
The record shows that he did not notify the VA of his divorce 
and remarriage until November 2004. The debt was created 
because the veteran's additional compensation benefits for a 
spouse were reduced from February 1, 1998, the first day of 
the month following the date of divorce, and reinstated 
effective in December 1, 2004, on the basis of the receipt of 
notice of the divorce and remarriage in November 2004.  In 
written statements and at his hearing in March 2008, the 
veteran testified that he notified a VA vocational 
rehabilitation counselor of his changes in marital  status 
and provided her with the appropriate documentation.  He 
contends that he should only be required to repay the debt 
for the period from January 1998 when he got the divorce from 
his first wife to March 1998, when he remarried.
A review of the record reveals that the case was not referred 
to a Committee on Waivers, and the veteran was not provided 
with the law and regulations regarding waiver of overpayments 
(38 C.F.R. §§  1.962, 1.965), nor was he requested to submit 
a financial status report.

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted, see Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
As the veteran is challenging the validity of the debt, the 
case must be remanded for adjudication of that issue.  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal. See also 38 C.F.R. § 
1.911 (2006); VAOPGCPREC 6-98 (April 24, 1998).

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). VCAA 
applies because the regulations governing the propriety of 
the debt are covered by VCAA.  

In light of the veteran's contentions regarding the creation 
of the debt, the RO should furnish the appropriate VCAA 
notice, obtain a current financial status report from the 
veteran and then adjudicate the issue of whether the debt was 
properly created.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the appellant a 
proper VCAA letter providing the 
following information: the evidence 
necessary to substantiate the claim that 
the overpayment of compensation benefits 
in the amount of $3,759.67 was not 
properly created, the evidence that VA 
will seek to provide and that the 
claimant is expected to provide; and 
request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  Allow the claimant at 
least 60 days to submit any evidence or 
request that VA assist it in obtaining 
evidence.

2.  An up-to-date financial status report 
should be obtained from the veteran.

3. The AMC/RO should then adjudicate the 
issue of whether the debt was properly 
created.  The veteran must be notified 
the decision and of his appellate rights 
if the decision is adverse to the 
veteran.

4. When the above development has been 
completed, the case should be reviewed by 
the RO. If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



